DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Drawings
During the interview on December 17, 2020, Attorney Paul Churilla explained that a surface between 617 and 625 in FIG. 6F is an upper surface of the semiconductor region. Therefore, the objections to drawings in the previous Office Action filed on October 29, 2020 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments of claim 16 filed on January 20, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on October 29, 2020 are hereby withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. To be more specific, claim 10 recites “The MOSFET of claim 9, further comprising a conductive metal layer disposed in the contact opening, the conductive metal layer being disposed on the upper surface of the dielectric region and electrically contacting the source region and the body region.” However, claim 9, upon which claim 10 depends, already recites in 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To be more specific, claim 9 recites in lines 12-13 “the dielectric region having a width,” and then recites in line 21 “defining a width of the dielectric region.” Therefore, the claim scope is not clear. Claims 10-12 and 14-15 are rejected as they depend upon claim 9. For the purpose of examination, “defining a width of the dielectric region” in line 21 is interpreted as “defining the width of the dielectric region.”

Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Challa et al. (US PG-Pub No.: 2006/0214222 A1, hereinafter, “Challa”), prior art of record.


[AltContent: textbox (Anode region)][AltContent: arrow]
    PNG
    media_image1.png
    309
    461
    media_image1.png
    Greyscale



Regarding claim 16, Challa discloses a rectifier device (see Challa, FIG. 5B), comprising:
a semiconductor region of a first conductivity type (n type, annotated FIG. 5B above), the semiconductor region including a cathode region (n type region) of a P-intrinsic-N (P-i-N) diode of the rectifier device;
an anode region of a second conductivity type (p type, annotated FIG. 5B above) disposed in the semiconductor region (FIG. 5B), an interface between the anode region and the semiconductor region defining a diode junction at a depth below an upper surface of the semiconductor region (annotated FIG. 5B above, the anode region is a p-well region inside the semiconductor region);
a plurality of openings (520, FIG. 5B) disposed in the semiconductor region, each opening of the plurality of openings (520):

having a respective dielectric region (Ox, ¶¶ [0128] and [0127]) disposed therein, each respective dielectric region (Ox) excluding a conductive electrode (FIG. 5B), and having:
an upper surface that is disposed at a depth in the anode region that is above the depth of the diode junction (annotated FIG. 5B above);
a lower surface that is disposed in the cathode region at a depth that is a same depth as the diode junction or below the depth of the diode junction (annotated FIG. 5B above); and
a first side surface (left side surface) and a second side surface (right side surface), a distance between the first side surface and the second side surface defining a width of the respective dielectric region (FIG. 5B),
each respective dielectric region (Ox) extending, at the depth of the diode junction between the first side surface and the second side surface (FIG. 5B), and
the width between the first side surface and the second side surface defining, at the depth of the diode junction, an interruption in the diode junction (FIG. 5B).
Note: for the purpose of examination, “each respective dielectric region” in line 21 is interpreted as “the each respective dielectric region.”
Note: “each respective dielectric region excluding a conductive electrode” in lines 11-12 is interpreted as no conductive and/or semiconductor electrode is inside each respective dielectric region.
claim 17, Challa discloses the rectifier device of claim 16, further comprising a metal layer (source contact metal, FIG. 5B) disposed on the anode region (annotated FIG. 5B above), the metal layer (source contact metal) including a barrier metal layer (source contact metal) disposed on the semiconductor region (annotated FIG. 5B above).

Regarding claim 20, Challa discloses the rectifier device of claim 16, wherein each respective dielectric region (Ox) includes at least one of a grown oxide or a deposited oxide (¶ [0127]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. (US PG-Pub No.: 2006/0214222 A1, hereinafter, “Challa”), prior art of record, in view of Venkatraman (US PG-Pub No.: 2005/0035402 A1, hereinafter, “Venkatraman”).
Regarding claim 1, Challa discloses a semiconductor device (see Challa, FIG. 5B), comprising
a semiconductor region of a first conductivity type (n type, annotated FIG. 5B above);
a well region of a second conductivity type (p-type well, FIG. 5B), the well region being disposed in the semiconductor region (FIG. 5B), an interface between the well region and the semiconductor region defining a diode junction at a depth below an upper surface of the semiconductor region (FIG. 5B);
an opening (502, FIG. 5B) in the semiconductor region, the opening (502) extending through the well region from the upper surface of the semiconductor region to the diode junction (FIG. 5B);
a source region (n+ region, FIG. 5B) of a trench-gate metal-oxide-semiconductor field-effect transistor (MOSFET), the source region (n+ region) being disposed in the well region and adjacent to the opening (502) in the semiconductor region (FIG. 5B);
a dielectric region (Ox in 520, FIG. 5B) having:

a lower surface that is disposed in the semiconductor region at a depth in the semiconductor region that is a same depth as the diode junction or below the depth of the diode junction (FIG. 5B); and
a first side surface (left side surface) and a second side surface (right side surface), a distance between the first side surface and the second side surface defining a width of the dielectric region (Ox),
a dielectric (Ox) of the dielectric region:
excluding a conductive electrode, and extending, at the depth of the diode junction, between the first side surface and the second side surface (FIG. 5B), and
the width of the dielectric region (Ox) between the first side surface and the second side surface, at the depth of the diode junction, defining an interruption in the diode junction (FIG. 5B); and
a contact metal (source contact metal, FIG. 5B) disposed on the dielectric region (Ox, FIG. 5B).
Challa is silent regarding that the contact metal is disposed in the opening in the semiconductor region.
Venkatraman, however, discloses a semiconductor device (see Venkatraman, FIG. 2), comprising a contact metal (82, ¶ [0017]) disposed in an opening in a semiconductor region (FIG. 2).

Note: “a dielectric of the dielectric region excluding a conductive electrode” in lines 20-21 is interpreted as no conductive and/or semiconductor electrode is inside a dielectric of the dielectric region.

Regarding claim 3, Challa in view of Venkatraman discloses the semiconductor device of claim 1, wherein the dielectric region (Ox) is one of a plurality of dielectric regions (two Ox, FIG. 5B), each dielectric region of the plurality of dielectric regions (two Ox) interrupting a respective portion of the diode junction (FIG. 5B).

Regarding claim 5, Challa in view of Venkatraman discloses the semiconductor device of claim 1, wherein the interface between the well region and the semiconductor region is an interface between a body region of the trench-gate MOSFET and a drain region of the trench-gate MOSFET (FIG. 5B), the opening (502) in the semiconductor region being a source and body contact opening of the trench-gate MOSFET (FIG. 5B).

Regarding claim 7, Challa in view of Venkatraman discloses the semiconductor device of claim 1, wherein the semiconductor device includes a rectifier (a MOSFET can be functional as a rectifier, FIG. 5B).

claim 8, Challa in view of Venkatraman discloses the semiconductor device of claim 7, wherein the interface between the well region and the semiconductor region is an interface between an anode region of a P- intrinsic-N (P-i-N) diode and a cathode region of the P-i-N diode, the P-i-N diode being included in the rectifier (FIG. 5B).

Allowable Subject Matter
Claims 9-12 and 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action.
Note: claim 9 would be allowable if amending “defining a width of the dielectric region” in line 21 to “defining the width of the dielectric region.” Claim 10 needs to be amended to overcome 35 U.S.C. 112(a) rejection.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 9 including a dielectric region disposed at a bottom of the contact opening; the dielectric region having: an upper surface that is disposed in the contact opening at a depth in the semiconductor region that is above the depth of the diode junction; a lower surface that is disposed in the semiconductor region at a depth in the semiconductor region that is a same depth as the diode junction or below the depth of the diode junction; a dielectric of the dielectric region excluding a conductive electrode .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection relies on the updated reference and applicant’s arguments do not apply to the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/XIA L CROSS/Examiner, Art Unit 2892